Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ronald Nolan on January 27, 2022.

The application has been amended as follows: 
In the After-Final Amendment filed on 1/19/2022:

Claim 1, line 9, replace “attached to” by –provided on--,
Claim 1, line 20, before “the elastic” insert --,--.

Allowable Subject Matter
Claims 1-3, and 5-9 are allowed. Claims 5-9 have been renumbered as 4-8, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in Claim 1, the constraining protrusion protruding toward the opening and being bent with respect to the elastic behavior portion in a direction toward the second rail member so that when the first rail member is withdrawn from the second rail member, the elastic behavior portion is deflected toward the second rail member via contact between the constraining protrusion and the drawn-out inclined surface portion of the locking projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 27, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637